Appleton, C. J".
The demandant’s title is not denied. The evidence from occupation and from witnesses is satisfactory that there was a division of the Witham estate among his four heirs, soon after his death, and forty years ago. The tenant does not deny the demandant’s right to a quarter of that estate. We think she is entitled to the quarter as occupied in accordance with the partition : that is, the southern quarter of the Witham farm.
The loss of the records in the probate office of .Cumberland county being admitted, the testimony offered was properly received, being the best attainable. Exceptions overruled.
Walton, Dickerson, Barrows, Danforth and Virgin, JJ., concurred.